Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,238,842. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-7 are to be found in patent claims 1-7 (as the application claims 1-7 fully encompasses patent claims 1-7). The difference between the application claims 1-7 and the patent claims 1-7 lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-7 of the patent is in effect a “species” of the “generic” invention of the application claims 1-4, 6-14, 16-19. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-7 are anticipated by claims 1-7 of the patent, they are not patentably distinct from claims 1-7 of the patent.

Please see the claim mapping below for claims 1-7, where the bolded limitations indicate the identical limitations in the issued patent.





Instant 17/561895
Patent 11,238,842
1. An intent recognition system, the system comprising: at least one processor; and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least processor, cause the at least one processor to: receive a speech input comprising spoken words; generate a text result based on the speech input, wherein the text result comprises a textual representation of the spoken words in the speech input; generate acoustic feature annotations based on the speech input; and 

apply an intent model to the text result and the acoustic feature annotations to recognize an intent based on the speech input. 
1. An intent recognition system, the system comprising: at least one processor; and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least processor, cause the at least one processor to: receive a speech input comprising spoken words; generate a text result based on the speech input, wherein the text result comprises a textual representation of the spoken words in the speech input; generate acoustic feature annotations based on the speech input, the acoustic feature annotations including at least spectral harmonics of the speech input; determine an emotion associated with the speech input; and apply an intent model to the text result and the acoustic feature annotations to recognize an intent based on the speech input, wherein, when the emotion is determined to be sarcasm, the recognized intent is to perform no action with respect to a device.
2. The system of claim 1, wherein the acoustic feature annotations include annotations related to hyper-textual features of the speech input. 
2. The system of claim 1, wherein the acoustic feature annotations include annotations related to hyper-textual features of the speech input.
3. The system of claim 1, wherein the acoustic feature annotations include annotations associated with the entire speech input. 
3. The system of claim 1, wherein the acoustic feature annotations include annotations associated with the entire speech input.
4. The system of claim 1, wherein the recognized intent comprises a tone associated with the speech input. 
4. The system of claim 1, wherein the recognized intent comprises a tone associated with the speech input.
5. The system of claim 1, wherein the intent model comprises a recursive neural network. 
5. The system of claim 1, wherein the intent model comprises a recursive neural network.
6. The system of claim 1, wherein the memory further stores instructions that, when executed by the at least one processor, cause the at least one processor to: perform an action based on the recognized intent; and update a user interface based on the results of the action. 
6. The system of claim 1, wherein the memory further stores instructions that, when executed by the at least one processor, cause the at least one processor to: perform an action based on the recognized intent; and update a user interface based on the results of the action.
7. The system of claim 1, wherein the memory further stores instructions that, when executed by the at least one processor, cause the at least one processor to: generate first prosody annotations for the speech input; generate second prosody annotations from labelling data associated with the speech input; determine differences between the first prosody annotations and the second prosody annotations; and generate an emotional text-to-speech model based on the determined differences between the first prosody annotations and the second prosody annotations. 
7. The system of claim 1, wherein the memory further stores instructions that, when executed by the at least one processor, cause the at least one processor to: generate first prosody annotations for the speech input; generate second prosody annotations from labelling data associated with the speech input; determine differences between the first prosody annotations and the second prosody annotations; and generate an emotional text-to-speech model based on the determined differences between the first prosody annotations and the second prosody annotations.


Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adler (US 20130173269 A1).

With respect to claim 1, Adler teaches An intent recognition system, the system comprising: at least one processor; and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least processor, cause the at least one processor to ([0010]: The apparatus may include a processor and memory including computer program code. The memory and the computer program code are configured to, with the processor, cause the apparatus to at least perform operations including determining one or more locations of a device and one or more times that the locations were determined in response to capturing voice data of speech content): 
receive a speech input comprising spoken words ([0045]: In one example embodiment, the speech data evaluated by the ASR 77 and/or the sentiment detector 75 may relate to a review(s). For example, a user of the apparatus 50may speak into the microphone(s) 83 and provide a spoken review(s) about an experience); 
generate a text result based on the speech input, wherein the text result comprises a textual representation of the spoken words in the speech input ([0010] The memory and computer program code are also configured to, with the processor, cause the apparatus to analyze textual data and acoustic data corresponding to the voice data to detect whether the textual data or the acoustic data includes one or more words indicating at least one sentiment of a user that spoke the speech content.); 
generate acoustic feature annotations based on the speech input ([0063] The microphone 42 may provide the speech data to the sentiment detection (SD) frontend (FE) 44 which may convert words of the speech data to Mel Frequency Cepstral Coefficients (MFCCs) and may determine pitch, denoted F0 herein, corresponding to the speech data.); and 
apply an intent model to the text result and the acoustic feature annotations to recognize an intent based on the speech input ([0082] In an example embodiment, the combiner device 58 may combine the items of acoustic sentiment and the items textual sentiment as well as the confidences corresponding to the acoustic sentiment and the textual sentiment to determine a composite sentiment and overall confidence.)

With respect to claim 2 Adler teaches wherein the acoustic feature annotations include annotations related to hyper-textual features of the speech input ([0063] The microphone 42 may provide the speech data to the sentiment detection (SD) frontend (FE) 44 which may convert words of the speech data to Mel Frequency Cepstral Coefficients (MFCCs) and may determine pitch, denoted F0 herein, corresponding to the speech data. [hyper-textual data is mapped to pitch]).

With respect to claim 3 Adler teaches wherein the acoustic feature annotations include annotations associated with the entire speech input ([0071]: In this example, presume that the sentence is "the food of this restaurant was terrible, but the valet parking service was terrific." In this regard, the acoustic SD classifier 51 may know that the user's voice indicated a negative sentiment around the end of the first clause in the example sentence (e.g., the seventh word of the example sentence) and a positive sentiment around the end of the second clause)

With respect to claim 4 Adler teaches wherein the recognized intent comprises a tone associated with the speech input ([0066] In this regard, the acoustic SD classifier 51 may analyze portions of MFCCs and pitch F0 related to speech, and for each portion the acoustic SD classifier 51 may determine a sentiment label (also referred to herein as an acoustic sentiment label)

With respect to claim 6 Adler teaches perform an action based on the recognized intent ([0084] These sentiments may be associated with one or more attributes corresponding to a domain(s) and may be provided by the combiner device 58 to a review generator and/or a review generator manager (e.g., review generator 79 and/or review generator manager 97). The review generator and/or the review generator manager may utilize the sentiments associated with attributes in part to assign ratings to the attributes. These ratings may be utilized by the review generator and/or the review generator manager to generate a review related to the domain(s)); and 
update a user interface based on the results of the action ([0086] The review generator may include this information in a review (e.g., a business review (e.g., a restaurant review, etc.)) indicating the ratings for the attributes. The review generator (e.g., review generator 79) may provide the review to apparatuses (e.g., apparatus 50) of other users and/or to a network device(s) (e.g., network device 90 (e.g., second communication device 20)) via a network (e.g., network 30). Additionally, although the above example relates to a domain such as for example, a restaurant(s), the generation of the ratings based on the sentiments assigned to respective attributes for inclusion in a generated review(s) may be performed by the review generator for any other suitable domains.)

With respect to claim 7 Adler teaches 
generate first prosody annotations for the speech input ([0066] In this regard, the acoustic SD classifier 51 may analyze portions of MFCCs and pitch F0 related to speech, and for each portion the acoustic SD classifier 51 may determine a sentiment label (also referred to herein as an acoustic sentiment label). In this regard, the acoustic SD classifier 51 may detect prosodic information of the portions of the MFCCs and may analyze pitch data in determining sentiment labels.); 
generate second prosody annotations from labelling data associated with the speech input ([0066] In this regard, the acoustic SD classifier 51 may analyze portions of MFCCs and pitch F0 related to speech, and for each portion the acoustic SD classifier 51 may determine a sentiment label (also referred to herein as an acoustic sentiment label). In this regard, the acoustic SD classifier 51 may detect prosodic information of the portions of the MFCCs and may analyze pitch data in determining sentiment labels. [this forms the labels for the data]); 
determine differences between the first prosody annotations and the second prosody annotations ([0066]: The acoustic SD classifier 51 may evaluate the pitch trajectory over words since the acoustic SD classifier 51 may know what the trajectory and sentiment labels were for previously analyzed words [this is the difference from the current pitch and the previous label trajectory]); and 
generate an emotional text-to-speech model based on the determined differences between the first prosody annotations and the second prosody annotations ([0066]: As such, the acoustic SD classifier 51 may utilize this information in part to generate some estimates of sentiment features (e.g., positive, negative, neutral) based on acoustic information [this is the model for determining sentiment]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luan (US 20160078859 A1)

With respect to claim 8 Luan teaches 
at least one processor ([0082] Memory 1020 may include one or more physical devices configured to hold data and/or instructions executable by the processor to implement the methods and processes described herein. When such methods and processes are implemented, the state of memory 1020 may be transformed (e.g., to hold different data).); and 
memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least processor, cause the at least one processor ([0082] Memory 1020 may include one or more physical devices configured to hold data and/or instructions executable by the processor to implement the methods and processes described herein. When such methods and processes are implemented, the state of memory 1020 may be transformed (e.g., to hold different data).) to:
receive training examples comprising speech input ([0067] Training audio 802 corresponding to training script 801 is further provided to block 830.); 
receive labelling data comprising emotion information associated with the speech input ([0067] Training audio 802 corresponds to a rendition of the text in training script 801 with a pre-specified emotion type 802a [labels]. Training audio 802 may be generated, e.g., by pre-recording a human speaker instructed to read the training script 801 with the given emotion type 802a. From training audio 802, acoustic features 830a are extracted at block 830. Examples of acoustic features 830a may include, e.g., duration, F0, spectral coefficients, etc.); 
extract audio signal vectors from the training examples (([0067] From training audio 802, acoustic features 830a are extracted at block 830. Examples of acoustic features 830a may include, e.g., duration, F0, spectral coefficients, etc.); and 
adapt a voice font model based on the audio signal vectors and the labelling data to generate an emotion-adapted voice font model ([0069] Block 840 generates emotion-specific model parameters λ.sup.μ,Σ(p,s) 840a, along with state occupation probabilities 840b for each state … ).

With respect to claim 9 Luan teaches apply an audio signal vector conversion model to the extracted audio signal vectors to generate converted audio signal vectors ([0068] The extracted acoustic features 830a are provided (e.g., as observation vectors) to block 840, which generates a set of parameters for a speech model, also denoted herein as the “initial emotion model”… It will be appreciated that deriving an optimal set of model parameters, e.g., HMM output probabilities and state transition probabilities, etc., for training audio 802 may be performed using, e.g., an iterative procedure such as the expectation-maximization (EM) algorithm (Baum-Welch algorithm) or a maximum likelihood (ML) algorithm [audio signal conversion model is EM, Baum-Welch), and wherein the voice font model is adapted based on the converted audio signal vectors ([0069] Block 840 generates emotion-specific model parameters λ.sup.μ,Σ(p,s) 840a, along with state occupation probabilities 840b for each state … ).

With respect to claim 13 Luan teaches wherein the emotion-adapted voice font model is usable by an emotional text-to-speech system to generate synthesized speech that conveys a particular emotion (Abstract: Techniques for converting text to speech having emotional content. In an aspect, an emotionally neutral acoustic trajectory is predicted for a script using a neutral model, and an emotion-specific acoustic trajectory adjustment is independently predicted using an emotion-specific model)

With respect to claim 14 Luan teaches receiving training examples comprising speech input ([0067]: Training audio 802 corresponds to a rendition of the text in training script 801 with a pre-specified emotion type 802a [labels]); 
receiving labelling data comprising emotion information associated with the speech input ([0067] Training audio 802 corresponds to a rendition of the text in training script 801 with a pre-specified emotion type 802a [labels]. Training audio 802 may be generated, e.g., by pre-recording a human speaker instructed to read the training script 801 with the given emotion type 802a. From training audio 802, acoustic features 830a are extracted at block 830. Examples of acoustic features 830a may include, e.g., duration, F0, spectral coefficients, etc.); 
extracting audio signal vectors from the training examples (([0067] From training audio 802, acoustic features 830a are extracted at block 830. Examples of acoustic features 830a may include, e.g., duration, F0, spectral coefficients, etc.); 
applying an audio signal vector conversion model to the extracted audio signal vectors to generate converted audio signal vectors ([0068] The extracted acoustic features 830a are provided (e.g., as observation vectors) to block 840, which generates a set of parameters for a speech model, also denoted herein as the “initial emotion model”… It will be appreciated that deriving an optimal set of model parameters, e.g., HMM output probabilities and state transition probabilities, etc., for training audio 802 may be performed using, e.g., an iterative procedure such as the expectation-maximization (EM) algorithm (Baum-Welch algorithm) or a maximum likelihood (ML) algorithm [audio signal conversion model is EM, Baum-Welch)); and 
adapting a voice font model based on the converted audio signal vectors and the labelling data to generate an emotion-adapted voice font model ([0069] Block 840 generates emotion-specific model parameters λ.sup.μ,Σ(p,s) 840a, along with state occupation probabilities 840b for each state … ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adler (US-20130173269- A1) and in further view of Park (Chang-Hyun Park, Dong-Wook Lee and Kwee-Bo Sim, "Emotion recognition of speech based on RNN," Proceedings. International Conference on Machine Learning and Cybernetics, 2002, pp. 2210-2213 vol.4, doi: 10.1109/ICMLC.2002.1175432)
With respect to claim 5 Adler does not teach wherein the intent model comprises a recursive neural network,
Park teaches wherein the intent model comprises a recursive neural network (Abstract: In this paper, we use the pitch of speech as a main feature. And, as the most important thing, we define features of emotions (normal, angry, laugh, surprise) in pitch analysis... Second, “RNN (Recurrent Neural Network)” -part is composed of 7-nodes.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Adler to include the teachings of Park motivation being that pitch is an important element of emotion detection and sequentially inputted data lends itself to RNN architecture (Park, p4 Result).


Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luan and in further view of Adler.
With respect claim 10 Luan does not teach wherein the labelling data is generated by an intent recognition system processing the speech input of the training examples
Adler teaches wherein the labelling data is generated by an intent recognition system processing the speech input of the training examples ([0066] SD classifier 51 may know what the trajectory and sentiment labels were for previously analyzed words [this forms the labels for the data]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Luan to include the teachings of Adler motivation being to provide an efficient and reliable mechanism for combining textual and acoustic information to perform sentiment detection (Adler [0005]).

With respect to claim 11 Luan does not teach to generate the labelling data for the speech input.
Adler teaches to generate the labelling data for the speech input ([0084] In one example embodiment, one or more sentiments (e.g., a positive sentiment, a negative sentiment, and a neutral sentiment) may be associated with a composite sentiment (e.g., determined by the combiner device 58). These sentiments may be associated with one or more attributes corresponding to a domain(s) and may be provided by the combiner device 58 to a review generator and/or a review generator manager. Also see [0081] and [0082]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Luan to include the teachings of Adler motivation being to provide an efficient and reliable mechanism for combining textual and acoustic information to perform sentiment detection (Adler [0005]).

With respect to claim 12 Luan does not teach wherein the labelling data further comprises audio feature annotations for the speech input.
Adler teaches wherein the labelling data further comprises audio feature annotations for the speech input ([0063] The microphone 42 may provide the speech data to the sentiment detection (SD) frontend (FE) 44 which may convert words of the speech data to Mel Frequency Cepstral Coefficients (MFCCs) and may determine pitch, denoted F0 herein, corresponding to the speech data.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Luan to include the teachings of Adler motivation being to provide an efficient and reliable mechanism for combining textual and acoustic information to perform sentiment detection (Adler [0005]).

With respect to claim 15 Luan does not teach generating first prosody annotations for the speech input of the training examples; generating second prosody annotations from the labelling data of the training examples; determining differences between the first prosody annotations and the second prosody annotations; and generating a prosody model based on the determined differences between the first prosody annotations and the second prosody annotations.
Adler teaches generating first prosody annotations for the speech input of the training examples ([0066] In this regard, the acoustic SD classifier 51 may analyze portions of MFCCs and pitch F0 related to speech, and for each portion the acoustic SD classifier 51 may determine a sentiment label (also referred to herein as an acoustic sentiment label). In this regard, the acoustic SD classifier 51 may detect prosodic information of the portions of the MFCCs and may analyze pitch data in determining sentiment labels. [the data that is labeled becomes the training examples as mentioned in:][0066]:The acoustic SD classifier 51 may evaluate the pitch trajectory over words since the acoustic SD classifier 51 may know what the trajectory and sentiment labels were for previously analyzed words); 29WO 2017/218243PCT/US2017/036241 
generating second prosody annotations from the labelling data of the training examples ([0066] In this regard, the acoustic SD classifier 51 may analyze portions of MFCCs and pitch F0 related to speech, and for each portion the acoustic SD classifier 51 may determine a sentiment label (also referred to herein as an acoustic sentiment label). In this regard, the acoustic SD classifier 51 may detect prosodic information of the portions of the MFCCs and may analyze pitch data in determining sentiment labels. [this forms the labels for the data, and the data that is labeled becomes the training examples as mentioned in:][0066]:The acoustic SD classifier 51 may evaluate the pitch trajectory over words since the acoustic SD classifier 51 may know what the trajectory and sentiment labels were for previously analyzed words); 
determining differences between the first prosody annotations and the second prosody annotations ([0066]:The acoustic SD classifier 51 may evaluate the pitch trajectory over words since the acoustic SD classifier 51 may know what the trajectory and sentiment labels were for previously analyzed words [this is the difference])); and 
generating a prosody model based on the determined differences between the first prosody annotations and the second prosody annotations ([0066]: As such, the acoustic SD classifier 51 may utilize this information in part to generate some estimates of sentiment features (e.g., positive, negative, neutral) based on acoustic information [this is the model for sentiment model]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Luan to include the teachings of Adler motivation being to provide an efficient and reliable mechanism for combining textual and acoustic information to perform sentiment detection (Adler [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675. The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657  

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657